NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                        Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                   Submitted November 13, 2008∗
                                   Decided November 14, 2008


                                               Before

                                FRANK H. EASTERBROOK , Chief Judge

                                WILLIAM J. BAUER, Circuit Judge

                                JOEL M. FLAUM , Circuit Judge


No. 08-1674

UNITED STATES OF AMERICA,                                        Appeal from the United
      Plaintiff-Appellee,                                        States District Court for the
                                                                 Western District of Wisconsin.
                v.
                                                                 No. 3:04-cr-00181-bbc-1
JERRY MCC OY,                                                    Barbara B. Crabb,
      Defendant-Appellant.                                       Chief Judge.


                                                Order

       The Anders brief filed by appellant’s counsel concludes that the district court’s
decision--an order reducing appellant’s sentence under Fed. R. Crim. P. 35(b), though
not by as much as appellant wanted--is not subject to appellate review. See United States
v. McGee, 508 F.3d 442 (7th Cir. 2007). Given an opportunity to respond, appellant has
not done so. We agree with counsel that pursuing this appeal would be frivolous.
Counsel’s motion to withdraw is granted, and the appeal is dismissed.


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).